 

Exhibit 10.18

 

COMPANY SPLIT-DOLLAR INSURANCE AGREEMENT

 

This AGREEMENT is dated as of March 19, 1999 between the J. STEWART BRYAN, III
1999 IRREVOCABLE TRUST (the “Trust”) and MEDIA GENERAL, INC. (the “Company”).

 

RECITALS OF THE PARTIES

 

A.        J. Stewart Bryan, III (the “Employee”) is and has for some time been a
valued executive employee and officer of the Company. The Company desires that
the Employee remain in the employ of the Company. The Company, as an inducement
to such continued employment, has agreed to assist the Employee’s family with
respect to insurance on the Employee’s life. The Trust was created by the
Employee as of March 19, 1999 for the principal benefit of the Employee’s
family.

 

B.        The Trust shall be the owner of certain life insurance policies issued
by carriers (the “Insurers”) on the Employee’s life. Once issued, such policies
shall be listed on a schedule that shall be attached to this agreement. This
agreement relates to such policies and any and all supplementary contracts or
coverages issued in connection therewith (collectively the “Policies”). The
Company has advised the Employee that the lower of the “P.S. 58” rates or the
Insurers’ own rates for one-year term insurance may be taxable as income to him
to the extent the Trust does not annually pay for this economic benefit and that
the split-dollar arrangement may have other tax consequences.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 



--------------------------------------------------------------------------------

1.    Payment of Premiums. Except for the premiums (or portions thereof) or
other amounts that are paid by or on behalf of the Trust in the Trust’s sole
discretion, all remaining scheduled premiums (and other amounts, if any)
hereafter payable on or under the Policies shall be paid by the Company as they
become due and shall be repayable to the Company as provided in this agreement.
The amounts to be paid by or on behalf of the Trust may be paid either directly
to the Insurers or to the Company as payment or reimbursement for the Company’s
payments on behalf of the Trust. The Trust may repay to the Company in whole or
in part at any time amounts previously paid by the Company as its share of the
premiums.

 

2.    Collateral Assignments. In order to secure repayment of the share of the
payments made by the Company pursuant to this agreement, the Trust shall execute
collateral assignments of the Policies in favor of the Company, which collateral
assignments shall be in the form provided by the Insurers or by counsel to the
Company and shall not be altered or changed without the consent of the Company.
Notwithstanding the terms of the collateral assignments, the Company shall not
assign its security interest in any Policy except with the written consent of
the Trust, shall not have the right to surrender or cause to be surrendered any
Policy for its cash value or for cancellation, shall have no right to force the
Trust to borrow against or surrender any Policy, and shall have no incidents of
ownership in any Policy under section 2042 of the Internal Revenue Code. Except
as otherwise specifically provided herein, all other rights in the Policies and
all incidents of ownership under section 2042 of the Internal Revenue Code,
including the following specific rights, are reserved by and vested in the Trust
and shall be excluded from any collateral assignment. The rights reserved by the
Trust include the right to change the owner of the Policies, the right to change
the beneficiaries of the Policies, the right to assign the Policies or any
remaining interest in them, the right to surrender or cancel the Policies, and
the right to

 

-2-



--------------------------------------------------------------------------------

 

pledge the Policies for loans or to obtain from the Insurers loans against the
Policies, subject in each case to the rights of the Company under the collateral
assignments.

 

3.    Death Benefits. At the Employee’s death, the Company shall be entitled to
receive out of the death benefits under the Policies an amount equal to (a) the
Company’s share of all premium payments (and other amounts, if any) paid by the
Company pursuant to this agreement, less (b) any repayments thereof previously
made by the Trust. The balance of the death benefits under the Policies shall be
paid to the Trust.

 

4.    Use of Dividends. All policy dividends, if any, shall be applied to
purchase additional paid-up insurance on the Employee’s life unless otherwise
mutually agreed by the Trust and the Company.

 

5.    Termination of Agreement. This agreement may be terminated by the Trust at
any time by giving written notice thereof to the Company. In the event of such
termination and unless otherwise mutually agreed, the Trust shall, within thirty
days, repay to the Company an amount equal to the Company’s share of all premium
payments (and other amounts, if any) paid by the Company pursuant to this
agreement, less any repayments thereof made by the Trust. Upon receipt of such
amount, the Company shall release any collateral assignments of the Policies
made in its favor.

 

6.    The Insurers. The Insurers shall not be deemed parties to this agreement
and shall not be obligated to inquire into the disposition of the proceeds
payable under the Policies. The Insurers shall be fully discharged from any and
all liability upon payment or performance of their obligations under the
Policies. The Insurers shall be entitled to rely upon the certification of any
officer of the Company as to its interest in the Policies and the amounts it is
entitled to receive under this agreement.

 

-3-



--------------------------------------------------------------------------------

7.    Effect of Agreement. This agreement shall be binding on and inure to the
respective benefit of the parties, their successors, and assigns. The parties
intend by this agreement to create a split-dollar arrangement as described in
Revenue Ruling 64-328, and all provisions of this agreement shall be so
construed. In the event the Trust transfers its interest in the Policies to
another trust or anyone else, the term “Trust” shall be deemed to refer to the
transferee where appropriate. Certain pronouns and other terms are expressed in
one number and gender, but where appropriate to the context these terms shall be
deemed to include the other number and genders.

 

WITNESS the following signatures.

 

J. STEWART BRYAN, III 1999

IRREVOCABLE TRUST U/A dated

March 19, 1999

 

 

By    /s/    R. CARTER SCOTT, III                

        R. CARTER SCOTT, III, Trustee

 

MEDIA GENERAL, INC.

 

By    /s/    MARSHALL N. MORTON                

Its    Chief Financial Officer                    

 

-4-